DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/106,296 filed 11/30/2020. Claims 1-3 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in fig. 2A the cross-sectional lime “II-II” should be –IIB-IIB-- or –2B-2B—
 	The plane upon which a sectional view is taken should be indicated on
the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: in page 3, lines 5, “II-II” should be --IIB-IIB-- or --2B-2B--. See drawing objection. 
Appropriate correction is required.
Claim Objections
Claim1, line 1 is objected to because of the following informalities:  in line 1, insert a comma --,-- subsequent to “cage”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over DE (11-2017001 T5) in view of Kern et al. (US 2016/0061258). DE (11-2017001470 T5) discloses a radial roller bearing cage, comprising;
a pair of annular bodies (4);
a plurality of bars (13) axially connecting the annular bodies (4), wherein the 
annular bodies (4) and the bars (13) are integrally formed by resin molding (see Abstract);
	a plurality of pockets separated from each other by the bars (13) is provided between the annular bodies (4). DE (11-2017001470 T5) fails to disclose a projection projecting radially inwardly is provided in at least one part of at least one of the annular bodies and axially facing the pockets, respectively. Kern et al. discloses a needle bearing (1), including a cage (4), wherein the cage comprises two annular rim bodies (4.8) at the axial ends and wherein the rim includes a projection (4.8) projecting radially inwardly. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify cage of DE (11-2017001470 T5) to include the radially inwardly projecting projection of Kern et al. in order to reduce frictional contact between the cage and the inner ring while providing proper balance to the cage.
	Regarding claim 2, DE (11-201700147 0 T5) clearly discloses that the weld line is generated at the time of molding (see Espacenet translation paragraph [0011, 0020 0023] and see fig. 11.	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE (11-2017001470 T5) in view of Kern et al. as applied to claim 1 above, and further in view of .
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656